
	
		I
		111th CONGRESS
		1st Session
		H. R. 2812
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Ortiz (for
			 himself, Mr. Hinojosa,
			 Mr. Gonzalez,
			 Mr. Reyes,
			 Mr. Grijalva, and
			 Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To establish certain standards for the adjudication of
		  United States passport applications, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Western Hemisphere Travel Initiative
			 Improvement Act of 2009.
		2.Findings;
			 definition
			(a)FindingsCongress
			 finds the following:
				(1)All claims of
			 United States citizenship and nationality must be treated with the utmost
			 respect and care, with adherence to procedures necessary and sufficient to
			 guard against the serious risk of United States citizens and nationals being
			 deprived of the rights, privileges, and benefits attendant to such citizenship
			 and nationality or the denial of valid claims thereto.
				(2)The right to travel
			 abroad and return home is an important and protected element of United States
			 citizenship. This right should not be denied on the basis of race or ancestry
			 or for reasons that are arbitrary and capricious.
				(3)Millions of United States citizens live in
			 United States border communities and regularly cross the border for family,
			 work, business, and personal reasons. With the Western Hemisphere Travel
			 Initiative (WHTI) scheduled to be fully implemented on June 1, 2009, virtually
			 all United States citizens will be required to possess a passport, passport
			 card, or other WHTI-compliant document to cross the land borders of the United
			 States or enter through sea ports of entry. At that time, a passport—already
			 required for international travel by air—will become a fundamental necessity of
			 everyday life for those United States citizens who live along or near United
			 States land borders.
				(4)In recent years,
			 certain United States citizens living or born in States bordering Mexico have
			 been formally or effectively denied United States passports as a result of a
			 process that often lacks due process, imposes a heightened burden of proof on
			 certain passport applicants, and results in decisions that are inadequately
			 supported by an evidentiary record.
				(b)Definitions
				(1)ApplicantThe
			 term applicant means a person who submits a United States
			 passport application.
				(2)SecretaryThe
			 term Secretary means the Secretary of State and any individual
			 designated by the Secretary of State to adjudicate United States passport
			 applications under an Act to regulate the issue and validity of passports, and
			 for other purposes (July 3, 1926; 22 U.S.C. 211a).
				3.Confirmation and
			 clarification of standards for adjudication of United States passport
			 applications by Secretary of State
			(a)In
			 general
				(1)In
			 generalThe Secretary shall
			 adjudicate United States passport applications in an individualized,
			 evidence-based manner.
				(2)Individualized
			 assessmentAt every stage of the passport application
			 adjudicatory process under paragraph (1), including any requests for additional
			 evidence and rulings on the merits of an application, the Secretary’s decisions
			 respecting United States passport applications shall be based on an assessment
			 of individual circumstances and evidence.
				(3)ProhibitionAn
			 applicant’s race, ethnicity, or ancestry may not be a factor taken into account
			 in the passport application adjudicatory process under paragraph (1).
				(b)Proceedings
				(1)In
			 generalAn applicant shall
			 establish by a preponderance of the evidence at all stages of the passport
			 application adjudicatory process, including in proceedings under section 360 of
			 the Immigration and Nationality Act (8 U.S.C. 1503), that such applicant is a
			 United States citizen or national.
				(2)ProhibitionThe
			 Secretary shall not utilize or apply any heightened burden of proof when
			 evaluating the citizenship or nationality of an applicant and shall apply such
			 preponderance of the evidence standard required under paragraph (1) in a
			 uniform and consistent manner to all passport applications.
				(3)WritingAny
			 determination by the Secretary that an applicant has not met the burden of
			 proving United States citizenship or nationality by a preponderance of the
			 evidence shall be made in writing, state the reasons for the Secretary’s
			 determination, and be provided to the applicant in a timely manner.
				(c)Acceptance of
			 certain evidenceA birth certificate signed by a midwife, doctor,
			 or other person authorized under State law to sign such a document, or a
			 previously-issued United States passport, shall constitute prima facie evidence
			 of United States citizenship or nationality and, absent individualized evidence
			 that a birth did not take place in the United States, shall satisfy the
			 preponderance of the evidence standard for demonstrating an applicant’s United
			 States citizenship or nationality.
			
